Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release January 20, 2009 Catalyst to curtail newsprint and market pulp production Richmond, (BC) – Catalyst Paper announced today that, to match production with orders, it will take curtailments at its Crofton and Elk Falls mills in British Columbia as well as its Snowflake, Arizona mill. This will remove 55,000 tonnes of newsprint from production in the first quarter. The Crofton No. 1 paper machine, which produces 140,000 tonnes of newsprint on an annualised basis, will be idled on February 1 and remain shut down until market conditions improve, with layoffs affecting approximately 50 employees.
